 



EXHIBIT 10.36
LUMINEX CORPORATION
FORM OF RESTRICTED SHARE UNIT AGREEMENT
     THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered
into as of the ___ day of ___, 200___ (the “Grant Date”), between Luminex
Corporation, a Delaware corporation (the “Company”), and [employee] (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Luminex Corporation 2006 Equity Incentive
Plan (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and
     WHEREAS, pursuant to the Plan, the Committee responsible for administering
the Plan has granted an award of Restricted Share Units to the Grantee in his
capacity as an employee of the Company or one of its Subsidiaries as provided
herein.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Restricted Share Unit Award.
          1.1 The Company hereby grants to the Grantee an award (the “Award”) of
[number] Restricted Share Units (“RSUs”) on the terms and conditions set forth
in this Agreement and as otherwise provided in the Plan.
          1.2 The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. The terms of this
Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
          1.3 The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the RSUs shall vest in
accordance with Section 2 hereof.
     2. Vesting and Payment.
          2.1 Except as provided in Section 2.3, the Award shall vest on ___,
200___ with respect to ______% of the RSUs, and shall vest with respect to an
additional ______% of the RSUs on each of the ______ succeeding one-year
anniversaries of such date.
          2.2 The Grantee shall be entitled to payment in respect of each RSU
covered by the Award upon the vesting of such RSU. Subject to the provisions of
the Plan, such payment shall be made through the issuance to the Grantee, as
promptly as practicable following the applicable vesting date (or to the
executors or administrators of Grantee’s estate, as promptly as practicable
after the Company’s receipt of notification of Grantee’s death, as the case may
be), of

 



--------------------------------------------------------------------------------



 



a stock certificate for a number of Shares equal to the number of such vested
RSUs, less any Shares withheld to satisfy withholding obligations in accordance
with Section 5 below.
          2.3 Except as otherwise determined by the Committee at or after the
grant of the Award hereunder, Grantee shall forfeit all unpaid RSUs granted
hereunder, and all rights of the Grantee to the Shares payable with respect to
such RSUs shall terminate, without further obligation on the part of the
Company, unless the Grantee remains in the continuous employment of the Company
or its Subsidiaries for the entire period beginning on the Grant Date and ending
on the vest date applicable to such RSUs as provided in Section 2.1. “Continuous
employment” will be deemed to end on the date on which notice of termination is
received by the Grantee (or such later date as specified in such notice by the
Company) or notice of resignation is given by the Grantee. Notwithstanding the
foregoing, the Award shall automatically vest as to all RSUs awarded hereunder
(as to which such RSUs have not previously vested) upon the occurrence of
termination of the Grantee’s employment from the Company, a Subsidiary or
Affiliate which results from Grantee’s death or Disability (to be determined in
the sole discretion of the Committee).
     3. Dividend Equivalents; No Voting Rights.
     RSUs covered by this Award shall be credited with dividend equivalents as
follows: the amount of any cash, or the Fair Market Value of any Shares, payable
as a dividend with respect to a corresponding number of Shares from time to time
shall be converted into additional RSUs based on the Fair Market Value of a
Share at the time such dividends are paid, provided that such RSUs shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to the RSUs with respect to which they relate. The Grantee shall not be
entitled to voting rights with respect to RSUs covered by this Award.
     4. No Right to Continued Service.
     Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service as an employee of the
Company, any Subsidiary or Affiliate, and the Company or its Subsidiaries or
Affiliates may at any time dismiss Grantee from employment, free from any
liability or any claim under the Plan but subject to the terms of the Grantee’s
employment agreement, if any.
     5. Withholding of Taxes.
     Upon the vesting and payment of the RSUs granted hereunder, the Company
shall be entitled to satisfy any required tax withholding obligation imposed by
any applicable taxing authority by (a) withholding from payment to Grantee upon
vesting of the RSUs such number of Shares having a Fair Market Value equal to
any such withholding obligation, (b) requiring Grantee, as a condition to
receiving Shares otherwise payable pursuant to Section 2.3 hereof, to remit a
cash payment to the Company sufficient to allow the Company to satisfy such
withholding obligations, or (c) any other method determined by the Committee in
its sole discretion.

2



--------------------------------------------------------------------------------



 



     6. Modification of Agreement.
     Subject to the restrictions contained in the Plan, the Committee may waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, the Award, prospectively or retroactively;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.
     7. Severability.
     If any provision of this Agreement is, or becomes, or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     8. Governing Law.
     The validity, interpretation, construction, effect and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof, except to the extent that
such laws are preempted by Federal law.
     9. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Grantee’s legal representatives. All obligations imposed upon the Grantee and
all rights granted to the Company under this Agreement shall be binding upon the
Grantee’s heirs, executors, administrators and successors.
     10. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.
     12. Notices.
     All notices required to be given under this Award shall be deemed to be
received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.

     
To the Company:
  Luminex Corporation
 
  12212 Technology Blvd.
 
  Austin, TX 78727
 
  Attn: Corporate Secretary
 
   
To the Grantee:
  The address then maintained with respect to the Grantee in the Company’s
records.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit
Agreement to be duly executed effective as of the day and year first above
written.

            LUMINEX CORPORATION
      By:                        

            GRANTEE:
            Please Print             

            GRANTEE:
            Signature             

4